DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2018, 11/08/2019, and 08/21/2020 have been considered by the examiner.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure. 
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 
The abstract of the disclosure is objected to because the abstract is multiple paragraphs and in excess of 150 words in length. Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 9: please amend to recite “a diffusion barrier associated with the sensor housing”.
Claim 1, line 10: please amend to recite “a specifically settable gas flow of the air and/or gas mixture”. 
Claim 1: please amend all instances of “counterelectrode” to recite “counter electrode” as is conventional in the art. 
Claims 2-11: please amend the preamble to recite “The 
Claim 12, lines 6-7: please amend to recite “a diffusion barrier comprising a gas passage through the sensor housing”.
Claim 12, line 7: please amend to recite “a specifically settable gas flow of the air and/or gas mixture”. 
Claim 12: please amend all instances of “counterelectrode” to recite “counter electrode” as is conventional in the art. 
Claims 13-20: please amend the preamble to recite “The device in accordance with claim….”
Claim 20, line 3: please remove the “and” after the semicolon. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the concentration determination" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not suggest a concentration determination anywhere, including the preamble, and merely Claims 2-11 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Claim 11 recites the limitation “the sensor housing comprises a pot-shaped sensor housing, plastic molded, cover part, manufactured from a plastic by means of an injection molding process”. This limitation is not clear as it’s not clear what the “plastic molded” is further limiting. For instance, it’s not clear if the claim should be interpreted as comprising “a pot-shaped sensor housing” that “includes a plastic molded cover part that is manufactured from a plastic be means of an injection molded process” or if the claim should be interpreted as wherein the sensor housing comprises an additional housing wherein the additional housing is “a pot-shaped sensor housing that is plastic molded as a cover part that is manufactured from a plastic by means of an injection molded process”. Claim 11 further recites “the pot-shaped cover part”, which lacks antecedent basis. The limitation seems to indicate that the sensor housing is pot-shaped, but does not indicate the “cover part” is “pot-shaped”, and it’s not clear if the “pot-shaped sensor housing” is the same element as the “cover part” or if they are two distinct elements. 
Claim 12 recites the limitation "the concentration determination" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 does not suggest a concentration determination anywhere, including the preamble, and merely recites “measuring gaseous components in an air and/or gas mixture” and thus “measuring” could be any property of the air and/or gas mixture, not exclusively a Claims 13-20 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 12. 
Claim 20 recites the limitation “the sensor housing comprises a pot-shaped sensor housing, plastic molded, cover part, manufactured from a plastic by means of an injection molding process”. This limitation is not clear as it’s not clear what the “plastic molded” is further limiting. For instance, it’s not clear if the claim should be interpreted as comprising “a pot-shaped sensor housing” that “includes a plastic molded cover part that is manufactured from a plastic be means of an injection molded process” or if the claim should be interpreted as wherein the sensor housing comprises an additional housing wherein the additional housing is “a pot-shaped sensor housing that is plastic molded as a cover part that is manufactured from a plastic by means of an injection molded process”. Claim 20 further recites “the pot-shaped cover part”, which lacks antecedent basis. The limitation seems to indicate that the sensor housing is pot-shaped, but does not indicate the “cover part” is “pot-shaped”, and it’s not clear if the “pot-shaped sensor housing” is the same element as the “cover part” or if they are two distinct elements. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1). Evidentiary support provided by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claims 1-3, Taylor discloses an electrochemical gas sensor for measuring gaseous components in an air and/or gas mixture (sensor for measuring 
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]);
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]);
a diffusion barrier associated with the [sensor] housing and configured such that a specifically settable gas flow of the [air and/or] gas [mixture] intended for [a] concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ are drilled vertically to feed gaseous medium extracted from the medium to be analyzed into the narrow space 9 [Para. 0022; Note: the size of the orifice determines the diffusion of the gas and thus the 
at least one gas-permeable, hydrophobic pressure adsorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior of the sensor housing 1/3 wherein the porous membrane 10 lies on an inner surface of the second metal component 11 [see Fig. 1; Note: the membrane is PTFE, which is a gas-permeable, hydrophobic material]), wherein the pressure adsorption element is provided between the diffusion barrier and the measuring electrode (the porous membrane 10 is disposed between the orifices 13/narrow space 9 “diffusion barrier” and the electrochemical cell 2 comprising the working electrode [Paras. 0018-0023; Fig. 1]).
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the pressure adsorption element lies”, of instant claim 1, or wherein Rz is “less than or equal to 1μm”, of instant claim 2, or “less than or equal to 0.5 μm” of instant claim 3.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be 
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, less than 1 μm, or less than 0.5 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the friction to the porous membrane 10 and would keep the membrane 10 from being impaired or deformed [Para. 0023]. 
Regarding claim 4, Taylor further teaches wherein the diffusion barrier comprises a capillary, a duct structure, a diaphragm or a gas-permeable material or any combination of a capillary, a duct structure, a diaphragm and a gas-permeable material (orifices 13/13’ and narrow space 9 meet the limitations of a “capillary” and a “duct structure” [Para. 0022]).
Regarding claim 5
Regarding claim 6, Taylor further discloses wherein the pressure adsorption element comprises polytetrafluoroethylene (PTFE) (the porous membrane 10 may be made from PTFE strips 0005-0006]).
Regarding claim 9, Taylor further discloses wherein the pressure adsorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]).
Regarding claim 11, Taylor further discloses wherein:
the sensor housing comprises a pot-shaped sensor housing, plastic molded, cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “manufactured from a plastic by means of injection molding process” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing 4 is formed of plastic (MPEP 2113)]); and
the diffusion barrier is configured as a capillary, which passes through the pot-shaped cover part, and the capillary is covered by the pressure adsorption element on an inner side of the pot-shaped cover part (the orifice 13/13’ and narrow passage 9 is configured as a capillary that passes through the top housing cover part 4 and is covered by the membrane 10 on an inner side of the housing 4 [Paras. 0022-0025; Fig. 1]).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claim 1 above, and further in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 1 by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claim 7, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of oxygen gas sensing including a fluoropolymer such as PTFE [Para. 0005-0006].
Taylor is silent on the membrane material being other fluoropolymers and thus fails to expressly teach wherein the pressure adsorption element “comprises polyfluoroethylene propylene (FEP). 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the diffusion membrane may be one or more of the polymers PTFE or tetrafluoroethylene hexafluoro propylene copolymer (FEP) [Pg. 2:3-10]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a FEP polymer because Kiesele teaches that such material is suitable for use as a diffusion membrane in an oxygen electrochemical gas sensor [abstract; Pg. 2:3-9] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE 
Regarding claim 10, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the electrochemical sensor comprises an electrochemical cell 2 that can be of any type known per se, and therefore will not be described in represented detail [Para. 0018]. 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., providing a reference electrode would provide the obvious . 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claim 1 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 1 by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claim 8, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of gas sensing [Para. 0005-0006].
Taylor fails to teach wherein the pressure adsorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate, of instant claim 8. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for . 


Claims 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1) in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 12 by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claims 12-14, Taylor discloses a device for measuring gaseous components in an air and/or gas mixture (sensor for measuring partial pressure of a gas comprising an electrochemical cell [title]), the device comprising:
an electrochemical sensor [abstract] comprising: 
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]); 
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” 
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]); 
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]); 
a diffusion barrier comprising a gas passage through the [sensor] housing and configured such that a specifically settable gas flow of the [air and/or] gas [mixture] intended for [a] concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ are drilled vertically to feed gaseous medium extracted from the medium to be analyzed into the narrow space 9 [Para. 0022; Note: the size of the orifice determines the diffusion of the gas and thus the drilled orifice is “specifically settable” as the size of the drilled hole sets the diffusion rate of the gas through the narrow space]); and
at least one gas-permeable, hydrophobic pressure adsorption element covering the diffusion barrier in an interior of the sensor housing 
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the pressure adsorption element lies”, of instant claim 12, or wherein Rz is “less than or equal to 1μm”, of instant claim 14.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Taylor teaches an approximate Ra value of 
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, or less than 1 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the friction to the porous membrane 10 and would keep the membrane 10 from being impaired or deformed [Para. 0023]. 
Taylor also fails to expressly teach the measuring mechanism that performs the electrochemical analysis using the disclosed sensor and thus fails to expressly teach “a measuring and analysis unit, which is connected to the measuring electrode and the counter electrode and which generates a measured signal representing a gas concentration in the air and/or gas mixture as a function of a change in potential at the counterelectrode” of instant claim 12, and “further comprising a display unit connected to the measuring and analysis unit wherein the display unit outputs information on the gas concentration as a function of the measured signal”, of instant claim 13. 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein details are given regarding a measuring and analysis unit that is typically employed with electrochemical oxygen sensors. Specifically, Kiesele teaches that the electrochemical oxygen sensor includes an evaluation unit 14, which is joined to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Taylor, which merely discloses the sensor cell that is employed as the sensor, to include a testing system including an evaluation unit and a display unit because Kiesele teaches that such evaluation unit allows for the application of a potential wherein the measured signal that is generated by the electrodes is representative of the oxygen concentration that can be shown in a display unit [Pg. 4:32 through Pg. 5:5; Fig. 1]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a measuring/analysis unit and a display unit would be well-known to one having ordinary skill in the art and would provide the obvious and predictable result of enabling the operation of the electrochemical sensor to display the oxygen concentration of the measurement gas) [MPEP 2143(A). 
Regarding claim 15, Taylor further teaches wherein the diffusion barrier comprises a capillary, a duct structure, a diaphragm or a gas-permeable material or any combination of a capillary, a duct structure, a diaphragm and a gas-permeable material 
Regarding claim 16, Taylor further discloses wherein the pressure adsorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips 0005-0006]). 
Regarding claim 18, Taylor further discloses wherein the pressure adsorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]).
Regarding claim 19, Taylor discloses the limitations of claim 12 as discussed previously. Taylor teaches wherein the electrochemical sensor comprises an electrochemical cell 2 that can be of any type known per se, and therefore will not be described in represented detail [Para. 0018]. 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known 
Regarding claim 20, Taylor further discloses wherein:
the sensor housing comprises a pot-shaped sensor housing, plastic molded, cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “manufactured from a plastic by injection molding” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing 4 is formed of plastic (MPEP 2113)]); and
the diffusion barrier is configured as a capillary, which passes through the pot-shaped cover part (the orifice 13/13’ and narrow passage 9 is configured as a capillary that passes through the top housing cover part 4 [Paras. 0022-0025; Fig. 1]); and 
the capillary is covered by the pressure adsorption element on an inner side of the pot-shaped cover part (the orifice 13/13’ and narrow passage 9 . 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Kiesele, as applied to claim 12 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 12 by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claim 17, Taylor discloses the limitations of claim 12 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of gas sensing [Para. 0005-0006].
Taylor fails to teach wherein the pressure adsorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haupt et al. (US 2005/0229675 A1) disclose a gas sensor with a carbon absorbing material. Nauber et al. (US 7,608,177 B2) disclose an electrochemical gas sensor that comprises a pneumatic dampening element made from PFTE. Ulrich et al. (EP 0864861 A1, machine translation) discloses a compensating membrane that absorbs pulsations or pressure surges by elastically deforming. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA L ALLEN/Examiner, Art Unit 1795